IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES OF AMERICA,
Plaintiff,
V.
LOUIS HOLGER EKLUND,

a/k/a LOUIS HOLGER,
Case No. 3:18-cr-00035-SLG

Defendant.

 

 

VERDICT
COUNT 1:

We the Jury find the defendant, Louis Holger Eklund, a/k/a Louis Holger,

NOT GUILTY orGUILTY)

(circle one)

of Count 1 (Cyberstalking) as charged in the Indictment.

COUNT 2:

We the Jury find the defendant, Louis Holger Eklund, a/k/a Louis Holger,

NOT GUILTY or

(circle one)

of Count 2 (Cyberstalking) as charged in the Indictment.

Case 3:18-cr-00035-SLG Document 562 Filed 04/26/21 Page 1 of 2
Answer the following question only if you found the defendant guilty of
Count 2. If you found the defendant not guilty of Count 2, do not answer
the following question—proceed directly to bottom of the page.

We the Jury, having found the defendant guilty of Count 2, also find that the
government proved beyond a reasonable doubt that defendant Louis Holger
Eklund, a/k/a Louis Holger, committed an act in violation as charged in Count 2
knowing that his conduct was in violation of a protection order issued to Nicole
Stoops.

NO or (YES)

(circle one)

Once you have finished your deliberations and completed this verdict form,
please have your Jury Foreperson date and sign this page.

REDACT
DATED: Lf Zz, 2d ! ED SIGNATURE

 

FOREPERSON

Case 3:18-cr-00035-SLG Document 562 Filed 04/26/21 Page 2 of 2
